Citation Nr: 1410211	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-03 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine, with bilateral radiculopathy. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to July 1968 and from January 1991 to March 1991, and he served in the Army National Guard on periods of inactive duty for training and active duty for training. 

The matter on appeal comes to the Board of Veteran's Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs, Regional Office. 

In November 2012, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his pre-existing lumbar spine disorder was aggravated by his May/June 1989 period of active duty of training (ACDUTRA) in the Army National Guard and was further aggravated by his second period of active service from January 1991 to March 1991. A remand is needed to obtain a medical opinion on whether the Veteran's lumbar spine disorder with radiculopathy was aggravated by his period of ACDUTRA in May/June 1989 and/or his second period of service from January 1991 to March 1991.  

In addition, the current evidence of record, however, does not verify the Veteran's specific dates of military activity during his Army National Guard service.  This information is necessary to determine whether the Veteran's lumbar spine disability was aggravated during his May/June 1989 ACDUTRA.  

Lastly, a remand is needed to obtain any medical records from the Social Security Administration (SSA).  The Veteran has submitted a copy of his September 2002 SSA favorable disability determination.  No attempt has been made to obtain any available medical records relied upon by SSA in rendering its 2002 determination.  
Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative development should be discussed and addressed in the claims file. 
  
2. Contact the appropriate federal or state agencies to obtain service records related to the Veteran's National Guard service.  These records should show the exact dates of his periods of active duty for training (ACDUTRA) and inactive duty training (IDT).  Specifically, the dates of the Veteran's drill in May and June 1989 and any other subsequent periods of ACDUTRA and IDT.

3. After all the available records have been associated with the claims folder and the dates of the Veteran's ACDUTRA and IDT periods of service have been verify, the Veteran's claims folder should be reviewed by an appropriate specialist for purpose of obtaining a medical opinion on whether the Veteran's lumbar spine disorder with radiculopathy was aggravated by his service.  The claims file should be made available to the examiner, and the examiner should indicate that the claims file was reviewed in the report. 

The examiner should address the following questions: 

(a) To the extent that the service department confirms the Veteran's May/June 1989 period of ACDUTRA and/or any subsequent period of ACDUTRA, it is at least as likely as not (or the evidence is at least in approximate balance) that the Veteran's lumbar spine disorder permanently increase in severity during his a period of ACDUTRA? In answering, the examiner should comment on the June 1989 service treatment record that shows complaints of low back pain as well as the fact that the Veteran underwent lumbar spine surgery in August 1989. 

"Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

(b) With regard to the Veteran's second period of service from January 1991 to March 1991, does medical evidence to suggest that his lumbar spine disorder with radiculopathy underwent an increase in the underlying pathology during service, i.e., was aggravated during service?  

(c) If there was an increase in severity of the lumbar spine disorder during his second period of service, was that increase clearly and unmistakably due to the natural progress of the disease, or was it likely above and beyond the natural progression?  

In answering the above questions, the examiner should be aware that the regulation defines "clear and unmistakable evidence" as obvious or manifest evidence.  38 C.F.R. § 3.304(b). 

The examiner should provide an explanation for the opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.  In doing so, the examiner should consider the Veteran's credible lay statements about seeking treatment for back problems in service and experiencing back problems since service.

4. Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  
5. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


